—Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered February 21, 2001, convicting defendant, after a jury trial, of assault in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, 25 years to life and 15 years to life, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight, of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490 [1987]). Three witnesses, two of whom were acquainted with defendant, made reliable identifications. Concur — Saxe, J.P., Rosenberger, Williams, Lerner and Friedman, JJ.